 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcourseVillage,IncandServiceEmployeesInternationalUmon,Local 32E,AFT,-CIOCases 2-UC-324-1 and 2-UC-324-227 August 1985DECISION ON REVIEW AND ORDERBY CHAIRMAN DoTsoN ANDMEMBERSHUNTER AND DENNISFollowing a hearing conducted on 2, 5, 6, 14, 15,and 16 March 1984,1 the Regional Director forRegion 2 on 30 March issued his Decision andOrder on the above enumerated petitions,dismissmg the first petition on the basis that the recordfailed to establish that the assistant maintenance director, superintendents, and handymenare supervisors asthe Employer alleges, and with regard tothe second petition, clarifying lieutenants and sergeants from an existing unit of securityguards onthe basis of their supervisorystatusbut refusing toexclude from the existing unit the alleged supervisory position of captain Thereafter, the Employerfiledwith the Board a request for review of theRegionalDirector's decision with supporting brief,and the Union filed a brief in opposition On 30November the Board granted reviewThe National LaborRelations Board has delegated its authority in this proceeding to a threemember panelThe National LaborRelationsBoard has reviewed the record in light of the exceptions andbriefs and has decided to dismiss as moot the Employer's petition in Case 2-UC-324-2 regarding theguard unit, 2 and to reverse the Regional Director's'All datesrefer to 1984 unless otherwise indicated' In our telegraphic ordergranting review the Board sun sponte raisedthe questionwhether ourrecent decisionin Brinks Inc 272 NLRB 868(1984)whichdeniesthe use ofBoard processes to unions that representboth guards andnonguardswould barconsideration of the petition pertaming to the guardunitTheEmployer indicated in its supplementalbrief that on 19 May it permanentlylaid offall of its securityguards andsubcontracted out their workWe havebeen advised administrativelythatcharges filed by the Unionthat thelayoff violated the Act were dis-missed by the Regional Director and that the General Counsel denied theUnions appeal of the dismissalAccordinglywe find it unnecessary topass onthe applicationof Brinks in this case inasmuch as the nonexistenceof theunit renders the questionsmootand we shall dismiss the petition in Case2-UC-324-2 on that basisMember Dennis does not agree that the present record supports thefinding thatthe questionsraisedinCase 2-UC-324-2 are mootInsteadMember Dennis finds thatthe Employers assertion in its supplementalbrief that it no longeremploysguards raises factual issues warranting areopeningof the recordIndeed the Employer argues that the case isnotmootand suggests thatitmay employguards again in the future In thesecircumstancesMember Denniswould remandCase 2-UC-324-2 to theRegional Directorfor furtherproceedings including a hearing if necessary concerning the Employers allegation that it has permanently laidoff the security guards and subcontracted out the unit workContrary to our colleague in finding theissue raisedinCase 2-UC-3242 mootwe note thatthe Employers assertion that it no longer employsguards isuncontrovertedand further note that while the Employerstatesits belief that thecase is not moot it admits that it has no plans todecision on the petition in Case 2-UC-324-1 and toexclude the assistant maintenance director and thesuperintendentsfrom the unit of maintenanceworkers 3The record establishes that the Employer is asix building 1872-unit cooperative apartment coinplex whose maintenance employees have been represented by the Umon since 1965 There are 62 employees in the maintenance unit including 6 superintendents, 9 handymen, and numerous porters whoare each assigned to particular buildings In addi-tion to performing certain building repairs themselves, the superintendents oversee and are respon-sible for the work of the handymen and four porterswho work in their respective buildingsHandymen regularly substitute for absent supermtendents Porters in each building are permanentlyassigned to either the lobby area (porter no 1),floors1through 12 (porter no 2), floors 13through 24 (porter no 3), or the compactor room(porter no 4) All maintenance workers report tothe director of maintenance, the assistant directorof maintenanance, and the site managerSuperintendents spend 80 percent of their workday performing repairs and servicing machines and20 percent inspecting the work of handymen andporters Superintendents must fill out and sign dailyinspection reports which detail the work of theseemployees and the condition of the building Theycan compel porters to carry out their regular dutiesand to redo unsatisfactory work, but the porters'work is largely predetermined and is a function ofthe area in which they work Twice yearly whenfloors are stripped, resealed, and waxed, the superintendent may assignporters to work out of theirregular areas Further, when a superintendent seesa spill in the hallway while making his inspectionrounds he may direct the first porter he sees toclean it up or when an emergency such as pipesbursting in an apartment arises, he may pull aporter froman assigned areato do the necessaryworkRegarding handymen, the record revealsthat they pick up work slips, i e , repair calls fromemploy security guards Even if the Employer were to employ securityguards sometime in the future however we would still find the UC question as to the employees at issue here to be moot Guards employed inthe future will at least at the outset be unrepresented and a union wishing to be certified to represent them must meet the conditions of Sec9(bX3) In the event the union meets those conditions,unit scope ques-tions if any will be dealt with in the representation case3The Employer requests that the Board reopen the record and admitinto evidence an arbitrator'sdecision relating to a superintendent s responsibihty for equipment that issued after the close of the hearing in thiscaseWe grant the Employers request to reopen the record for this putpose but in view of the basis for finding superintendents to be superviso-ry as set forth below we find it unnecessary to consider the arbitrator sdecision276 NLRB No 4 CONCOURSE VILLAGE, INC.individual units and perform whatever work is re-quired in the unit.On the basis of the foregoing, the Regional Di-rectorconcluded that superintendents do notengage inany substantialassignmentor direction ofwork. We agree.4 The duties of porters and handy-men are predetermined, performed daily, and rou-tine.No significant direction of their work is eitherrequired or undertaken.The record also establishes that superintendentsissuedisciplinary warningsto maintenanceemploy-ees for such infractionsas lateness, insubordination,and failure to clean theirareas.Thesewarnings, al-thoughsometimes issuedat the directive of the di-rector ofmaintenanceand other management offi-cials, have also been issued independently by super-intendents. They are placed in the employee's per-sonnel file. SiteManager Winnie Jennings, who isresponsible for the day-to-day operation of thecomplex, testified that she implemented a ruleshortly after her hire in 1983 that three disciplinarywarnings would result in the employee's discharge.This rule change occurred after superintendentscomplained that the warnings they issued seemedto have little effect on employees' behavior,and su-perintendents were advised of the new rule.The Regional Director found with respect to theissuanceof these written warnings that superin-tendents weremere"conduits" and stated that therecord was "devoid" of evidence concerning theimpact the warning had on employees' tenure.Contrary to the Regional Director, we find thatthe superintendents'possessionof authorityto issuesuch warnings on their own initiative is evidence oftheir supervisory status. The indicia of supervisorystatus listed in Section 2(11) of the Act are setforth in the disjunctive,and it iswell settled thatthe existence of only one is necessary to support afinding that an employee is a supervisor within themeaning of the Act. The record discloses that su-perintendents have exercised the authority to disci-pline employees and particularly that the discipli-nary warnings will have a definite and severe effecton employment status. We find that, superintend-ents are supervisors and we -shall exclude themfrom themaintenance unit.At the hearing the Employer raised the issue thatthe classification of assistantmaintenancedirector4We also agree with the Regional Director's findings that superintend-ents do not have authority to hire, fire, transfer, promote,or rewardhandymen and porters In view of the fact that their recommendationsregarding hiring and retention were not followed or did not form thebasis of employment decisions and in light of the site manager'svaguetestimony regarding the use of employee evaluations performed by super-intendents,we also agree with the Regional Director's finding that super-intendents do not possess the authority effectively to recommend theseactions13should also be excluded from the unit.. As notedabove, the superintendents,report to the individualwho occupies this position or to two others whosesupervisorystatus isconceded. At the time of thehearing, one of the superintendents was the actingassistantmaintenancedirector, and he testified- thathe maintainsand inspects employee timecards andwork schedules. He also checks with superintend-ents to determine whether employees have report-ed for work and ascertains whether maintenanceemployeesare infulluniform with identificationbefore clocking in for duty.Employees who breach these policies may bedisciplined by the assistantmaintenancedirectorand the record indicates that at least one writtenwarning has been issued. As stated above with re-spect to superintendents, these disciplinary warn-ings,which according to the Employer's estab-lished policy may result in discharge, are sufficientbasis for concluding that the classification of assist-antmaintenancedirector is supervisory and weshall likewise exclude this position from the mainte-nanceunit. b.Handymen, as alluded to earlier, regularly substi-tute for superintendents on the latters' days off,sick and personal days, and when they are on vaca-tion.While substituting, handymen perform theirnormal duties ' of answering service calls, but alsoattend management meetingsin place of the super-intendentsand fill out the daily inspection reportsusually done by superintendents. Handymen re-ceive a stipend for the hours they replace superin-tendents. There is no evidence, however, that sub-stituting handymen have authority to issue writtendisciplinarywarnings, and the record does not es-tablish that they possess any other supervisory au-thority. In view of these facts, we find that despiteany regularity with which handymen substitute forsuperintendents, they do not assume any superviso-ry authority during this time. Accordingly, we findthat handymen are employees within themeaningof the Act and we shall not exclude them from .theunit.ORDERIt is ordered that the current collective-bargain-ing unitdescribed in Case 2-UC-324-1 be clarifiedas follows:All maintenance employees, including handy-men, porters, utility porter, dispatcher, truckdriver, stock clerk, boilerman and touch-up5 In finding these positionssupervisory we note the inordinate supervi-sor-to-employee ratio (2-to-60) that would result if superintendents andthe assistantdirectorwere foundto be,employeeswithin the meaning ofthe Act. SeeAlbany Medical Center,273 NLRB 485 (1984) 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDpainter, and excluding Assistant MaintenanceIT IS FURTHER ORDERED that the petition in CaseDirector,superintendents and all other em2-UC-324-2 is dismissedployees